Exhibit 99.1 For:TECHNOLOGY RESEARCH CORPORATION Contact: Thomas G. Archbold 5250 140th Avenue North Chief Financial Officer Clearwater, Florida33760 Tel: (727) 812-0659 Owen Farren, President and CEO Fax: (727) 535-9691 Web Page: www.trci.net TECHNOLOGY RESEARCH CORPORATION REPORTS SECOND QUARTER FINANCIAL RESULTS CLEARWATER, FLORIDA, November 5, 2009 - Technology Research Corporation (“TRC”), (NASDAQ-TRCI), today announced revenue and earnings for its second fiscal quarter ended September 30, 2009. Revenue was $9.6 million for the fiscal quarter ended September 30, 2009, an increase of $0.3 million from revenue of $9.3 million for the fiscal quarter ended September 30, 2008.Net income for the second fiscal quarter ended September 30, 2009 was $1.2 million or $.20 per diluted common share compared with net income of $0.9 million or $0.16 per diluted common share for the fiscal quarter ended September 30, 2008. Orders for the second fiscal quarter were $5.1 million, a decrease of $3.4 million from the same fiscal quarter last year.Military orders were $1.2 million, a decrease of $2.4 million from the second fiscal quarter of the previous year and commercial orders were $3.9 million, a decrease of $1.0 million from the second quarter of the prior year. Net cash and cash equivalents and short-term investments were approximately $11.1 million at September 30, 2009, an increase of approximately $5.1 million from March 31, 2009. Inventories decreased approximately $1.7 million from $8.0 million at March 31, 2009 to $6.3 million at September 30, 2009. Owen Farren, President & CEO said, “Our second fiscal quarter was strong primarily due to the timing of delivery requirements of our military business being heavily weighted to the first half of our fiscal year.This resulted in increased gross margin due to sales mix as well as improved overhead absorption related to the increased production volume. We anticipate that our military revenue will return to prior year levels in the second half of FY10.While we expect our operating results for the second half of FY10 will be profitable, we continue to be impacted on the commercial side by weakness in our traditional markets.” The first quarter dividend of $.02 per share was paid on October 15, 2009 to shareholders of record as of September 30, 2009.
